             Case 2:20-cr-00003-PD Document 1 Filed 01/07/20 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA




UNITED STATES OF AMERICA                                   CRIMINAL NO:

                    v
                                                           DATE FILED:
SUNJE PEARLMAN
                                                           VIOLATION: 18 U.S.C. $ 1347 (health care
                                                           fraud - 1 count)
                                                           Notice of forfeiture

                                       INFORMATION

                                        COUNT ONE
                                     (Health Care Fraud)

THE UNITED STATES ATTORNEY CHARGES THAT:

              At all times material to this information:

       1.     Defendant SUNJE PEARLMAN was employed by Andrew Berkowitz, M.D.

(charged elsewhere) who operated a practice under the name A+ Pain Management (hereinafter

referred to as "A+") located at 10745 Haldeman Avenue, Philadelphia, PA 19116. Berkowitz

dispensed generic prescription drugs at   A+ for which he submitted claims to, and obtained

payments from, health care benefit programs. Berkowitz stocked wholesale quantities     of

inexpensive generic brands of prescription drugs, such as topical analgesics, muscle relaxers,

anti-inflammatories, and Schedule IV controlled substances indicated for pain, anxiety, and

insomnia, which he billed out at a signihcant mark-up.

       2.     Defendant SLTNJE PEARLMAN managed the prescription drug dispensing

program at   A+.   Defendant PEARLMAN submitted fraudulent claims for medically

unnecessary prescription drugs prescribed by Andrew Berkowitz to defendant PEARLMAN and

to defendant PEARLMAN's friends and family members. After the health care benefit
             Case 2:20-cr-00003-PD Document 1 Filed 01/07/20 Page 2 of 3




programs paid the bogus claims, defendant PEARLMAN obtained a portion of the fraud

proceeds from Berkowitz.

        3.     From in or about August 2014 through in or about December 2017, in

Philadelphia, in the Eastem District of Pennsylvania, defendant

                                      SUNJE PEARLMAN

knowingly and willfully executed, and attempted to execute, a scheme and artifice to defraud

health care benefit programs, including Independence Blue Cross, in connection with the

delivery of and payment for health care benefits, items, and services, and to obtain by means of

false and fraudulent pretenses, representations, and promises, money and property owned by and

under the custody and control of health care benefit programs, including Independence Blue

Cross, by submitting claims for medically unnecessary prescription drugs of approximately

$345,1 36.

               All in violation of Title   18, United States Code, Section 1347.




                                                   2
                Case 2:20-cr-00003-PD Document 1 Filed 01/07/20 Page 3 of 3




                                     NOTICE OF FORFEITURE

THE UNITED STATES ATTORNEY FURTHER CHARGES THAT:

        I   .     As a result of the violation of Title I 8, United States Code, Section 1347, set forth

in this indictment, defendant

                                         SUNJE PEARLMAN

shall forfeit to the United States of America any property that constitutes or is derived from gross

proceeds traceable to the commission of such offense.

       2.         If any of the property subject to forfeiture,   as a result   of any act or omission of the

defendant:

                  (a)     cannot be located upon the exercise ofdue diligence;

                  (b)     has been transferred or sold to, or deposited    with,    a   third party;

                  (c)     has been placed beyond the     jurisdiction of the Court;

                  (d)     has been substantially diminished in value; or

                  (e)     has been commingled     with other property which cannot be divided

                          without difficulty;

it is the intent of the United States, pursuant to Title 18, United States Code, Section 982(b),

incorporating Title 21, United States Code, Section 853(p), to seek forfeiture of any other

property of the defendant up to the value of the property subject to forfeiture.

       All pursuant to Title    18, United States Code, Section 982(a)(7).




                                                   G United              M. McSWAIN
                                                                    States Attorney




                                                     a
                                                     J
